 In the Matter of IROQUOIS CHINA COMPANYandDISTRICT 50, UNITEDMINE WORKERS OF AMERICACaseNo. 3-R-703.-Decided January 10, 1944Mr. Milton A. Nixon,for the Board.Hancock, Dorr, Ryan cfi Shove,byMr. C. E. Dorr,of Syracuse,N. Y., for the Company.Mr. Stanley Denlinger,of Akron, Ohio andMr. Andrew Hizmey,of Syracuse, N. Y., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofIroquois China Company, Syracuse, New York, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before Peter J. Crotty, TrialExaminer.Said hearing was held at Syracuse, New York, on No-vember 29, 1943.The Board, the Company, and the Union appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board:Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYIroquois China Company is a New York corporation engaged in themanufacture of vitrified china at Syracuse, New York.During thefirst 10 months of 1943, the Company purchased raw materials valuedat about $42,478, practically all of which was shipped to it from54 N. L. R. B., No. 67.446 IROQUOIS CHINA COMPANY447points outside the State of New York.During the same period theCompany manufactured products valued at about $590,000, ap-proximately 84 percent of which was shipped to points outside theState. of New York. The Company admits, for the purpose of thisproceeding; that it is engaged in commerce within the meaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is a labor organiza-tion,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of the Company's employees untilsuch time as the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.,IV. THE APPROPRIATE UNITThe parties agreed at the hearing that all production. and main-tenance employees of the Company, including watchmen, but exclud-ing supervisory and office employees, constitute an appropriate unit.There are two employees in the factory, King and Carlin, whom theUnion would exclude as clerical employees.King works in the claydepartment.About half of her time is spent in tabulating the numberof pieces of china produced,She also does some finishing work andothermiscellaneous duties.Carlin works in the decorating shop,stamping and filling ware, passing out work to other employees, andin other ways assisting in keeping ware flowing in the production line.Neither King nor Carlin has any supervisory authority. It appearsthat these two employees are essentially factory clerks; they are en-gaged a substantial amount of time in production duties and theirclerical duties are an integral part of the production process.Weshall include them in the unit.'The Field Examiner reported that the Union presented 70 membership applicationcards bearing apparently genuine signatures of persons whose names appear on theCompany'spay roll of November 7, 1943.There are approximately 170 employees inthe appropriate unit. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees of theCompany, including watchmen and factory clerks, but excludingoffice employees and all supervisory employees who have authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of , collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Iroquois ChinaCompany, Syracuse, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Third Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by District50,United Mine Workers of America, for, the purposes of collectivebargaining.r